ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Contrack Watts, Inc., f/k/a                )      ASBCA No. 60175
 Contrack International, Inc.              )
                                           )
Under Contract No. W5J9LE-11-C-0049        )

APPEARANCES FOR THE APPELLANT:                    Sara Beiro Farabow, Esq.
                                                  Anthony J. LaPlaca, Esq.
                                                   Seyfarth Shaw LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  Pietro 0. Mistretta, Esq.
                                                  Nancy L. Pell, Esq.,
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 25 March 2016




                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60175, Appeal ofContrack Watts,
Inc., f/k/a Contrack International, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2